t c memo united_states tax_court thomas r huzella and carole l huzella deceased petitioners v commissioner of internal revenue respondent docket no filed date thomas r huzella pro_se bartholomew cirenza and trevor b maddison for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent has asserted an increased defici- ency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 1all statutory references are to the internal_revenue_code code in effect continued the principal question for decision is whether petitioner husband thomas r huzella petitioner has substantiated cost_of_goods_sold and expense deductions for his sales business on ebay com ebay we find that he has done so in part to the extent that the rule computation shows a substantial_understatement_of_income_tax we conclude that he is also liable for an accuracy-related_penalty findings_of_fact the parties filed a stipulation of facts with attached exhibits that is incorpor- ated by this reference petitioners resided in virginia when they filed their peti- tion petitioner has been collecting coins since his father also collected coins and some of those coins eventually found their way into petitioner’s own collection petitioner has no records to establish his basis in any of his coins whether acquired by inheritance gift purchase or trade he likewise has no rec- ords to establish the date on which he acquired any of his coins continued for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2carole l huzella died shortly after this case was tried by order dated date we amended the caption accordingly petitioner was not employed during during that year he actively en- gaged in buying and selling on ebay coins and related items chiefly silver ingots and items issued by the franklin mint he received payments through paypal inc paypal for all items sold these payments were reflected on a form k payment_card and third party network transactions issued by paypal this form 1099-k reported for aggregate payments of dollar_figure which consisted of separate payment transactions during the year petitioner incurred costs in carrying on his ebay coin dealer business these included fees paid to ebay and paypal as well as expenses for use of the internet he also incurred costs chiefly packaging and postage for shipping to buyers the items he sold on ebay petitioner and his wife jointly filed for a timely form_1040 u s indi- vidual income_tax return on line 20a they reported social_security_benefits of dollar_figure but showed the taxable_amount on line 20b as zero they included in this return a schedule c profit or loss from business for petitioner’s wife but no schedule c for petitioner’s ebay coin dealer business the irs selected this return for examination it determined that dollar_figure of the reported social_security_benefits was taxable petitioner does not challenge this determination the irs also determined on the basis of the form 1099-k supplied by paypal that petitioner had received dollar_figure from third-party network transactions the ensuing notice_of_deficiency however erroneously stated that dollar_figure of these receipts had been shown on petitioner’s return the irs thus treated as unreported income only the supposed difference dollar_figure dollar_figure dollar_figure and on that basis determined a deficiency of dollar_figure petitioner and his wife timely petitioned this court on date we granted respondent leave to amend his answer to correct the error in the notice_of_deficiency in his amended answer respondent alleges that petitioner had unre- ported income of dollar_figure from his ebay coin dealer business the full amount reported by paypal on the form 1099-k and thus asserts an increased deficiency of dollar_figure alleging that this additional unreported income gives rise to a sub- stantial understatement of income_tax under sec_6662 respondent in his amended answer also asserts an accuracy-related_penalty under sec_6662 and b opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 taxpayers bear the burden of proving their entitlement to deductions allowed by the code and of sub- stantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and he could not plausibly contend that the burden_of_proof should shift to respondent under sec_7491 however respondent does bear the burden_of_proof as to the increase in deficiency and also as to the accuracy-related_penalty which constitutes a new_matter pleaded in the answer see rule a a the ebay sales business respondent concedes that petitioner was engaged during in a trade_or_business with the intent to earn a profit see sec_162 sec_183 petitioner con- cedes that he derived but failed to report gross_proceeds of dollar_figure from his ebay sales business the issues in dispute concern petitioner’s deductible ex- penses and cost_of_goods_sold deductions are a matter of legislative grace taxpayers bear the burden of proving that claimed business_expenses were actually incurred and were ordinary and necessary sec_162 rule a taxpayers also bear the burden of sub- stantiating expenses underlying their claimed deductions by keeping and produc- ing records sufficient to enable the irs to determine the correct_tax liability sec a e income_tax regs the failure to keep and present such records counts heavily against taxpayers’ attempted proof rogers v commis- sioner tcmemo_2014_141 108_tcm_39 respondent concedes that petitioner is entitled to deductions of dollar_figure for paypal fees dollar_figure for ebay fees and dollar_figure for internet charges having evalua- ted petitioner’s testimony and the evidence as a whole we find that he is also en- titled to deductions of dollar_figure for postage and dollar_figure for packaging costs see 39_f2d_540 2d cir ignoring cost_of_goods_sold petitioner’s allowable schedule c deductions for thus total dollar_figure cost_of_goods_sold is an offset subtracted from gross_receipts in determin- ing gross_income sec_1_61-3 income_tax regs technically speaking cost_of_goods_sold is not a deduction see 88_tc_654 any amount claimed as cost_of_goods_sold must be sub- stantiated and taxpayers are required to maintain records sufficient for this pur- 3petitioner urges that he be allowed a deduction of dollar_figure for mileage ex- penses incurred in driving to the post office to mail items to his ebay purchasers automobile expenses are subject_to the heightened substantiation requirements of sec_274 see sec_280f fernandez v commissioner tcmemo_2011_216 petitioner offered no substantiation whatever for these alleged ex- penses and thus failed to discharge his burden_of_proof pose sec_6001 nunn v commissioner tcmemo_2002_250 84_tcm_403 sec_1_6001-1 income_tax regs if a taxpayer with inadequate business records proves that he incurred cer- tain expenses but cannot substantiate the exact amount the court in appropriate circumstances may estimate the amount allowable cohan f 2d pincite key carpets inc v commissioner tcmemo_2016_30 111_tcm_1126 but the court is not required to guess at a number rather we must have some basis upon which an estimate may be made 94_tc_337 85_tc_731 in making an estimate under the cohan_rule the court bear s heavily upon the taxpayer whose inexactitude is of his own making cohan f 2d pincite this court has applied the cohan_rule or similar principles to estimate a taxpayer’s basis in property and cost_of_goods_sold see eg 66_tc_695 42_tc_273 wheeler v commissioner tcmemo_2014_204 108_tcm_388 in certain circumstances we may use the cohan_rule to estimate a taxpayer’s basis in an asset but i n order for the court to estimate basis the taxpayer must provide some ‘reasonable evidentiary basis’ for the esti- mate wheeler t c m cch pincite citing grp admin premium servs inc v commissioner t c memo petitioner maintained no records of any kind to establish his cost or other bases in the coins and related items that he sold on ebay when the case was in- itially called for trial petitioner said that he had purchased on ebay many of the items he later sold he accordingly sought and we granted a continuance to af- ford him time to secure records from ebay that would substantiate his bases although the case was continued for three months petitioner did not present at trial any documentation from ebay to establish his acquisition_cost for any of the items rather he submitted ebay records of his sales and listing transactions which provide a detailed description of each item listed for sale he also submit- ted coin catalogs from and and charts tracking the market prices of sil- ver during petitioner testified that he turned over his inventory fairly quickly and that he had purchased fairly recently on ebay many of the items he sold there the ebay sales records support his testimony to some degree many of the items listed such as silver ingots and franklin mint items appear to have been issued during most of these items were sold in the second half of and therefore are unlikely to have appreciated significantly in less than a year on the other hand petitioner had been collecting coins since and he had acquired some of his coins not by purchase but by gift or inheritance evaluating petitioner’s testimony and the evidence as a whole we find that petitioner has substantiated a cost_of_goods_sold of dollar_figure he is thus taxable for on schedule c net_income of dollar_figure gross_receipts of dollar_figure less cost_of_goods_sold of dollar_figure and total allowable deductions of dollar_figure b accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny substantial_understatement_of_income_tax sec_6662 and b and an understatement of income_tax by an individual taxpayer is substantial if it ex- ceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with re- spect to the liability of any individual for any penalty see 116_tc_438 because the irs asserted the penalty in an amendment to answer respondent also bears the burden_of_proof see rule a in order to carry his burden_of_proof respondent must show that peti- tioner did not have reasonable_cause for and did not act in good_faith with respect to the underpayment_of_tax see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include among other things an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the taxpayer’s experience knowledge and education ibid the most important factor is the taxpayer’s efforts to assess his tax_liability correctly ibid we find that respondent has carried his burden of proving that petitioner did not make a good-faith effort to determine his federal_income_tax liability correct- ly petitioner did not include in his tax_return a schedule c for his ebay sales bus- iness he did not report any of his dollar_figure gross_receipts on his tax_return and he did not maintain accurate records of his expenses and cost_of_goods_sold thus if the rule computation shows that the understatement of income_tax for exceeds the greater of dollar_figure or of the amount required to be shown on the return we conclude that the underpayment is attributable to a substantial under- statement of income_tax and that no reasonable_cause exists for the understate- ment rendering petitioner liable for an accuracy-related_penalty to reflect the foregoing decision will be entered under rule
